THREADGILL, Chief Judge.
Ricardo Lopez Fernandez appeals his conviction and sentence for second degree murder. We affirm the judgment and sentence in all respects. We strike, however, the imposition of $2,245.00 reflected on the written judgment as costs/fines and orally pronounced as court costs because they were imposed without a statutory basis for assessment. See Barton v. State, 644 So.2d 153 (Fla. 2d DCA 1994); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). We affirm the imposition of $255.00 in costs which were authorized by statute. On remand, the state may seek to reimpose costs upon proper proof consistent with Sutton.
Affirmed; remanded.
PATTERSON and BLUE, JJ., concur.